55 F.Supp. 837 (1944)
UNITED STATES
v.
BREGLER et al.
Civ. A. Nos. 3197, 2967, 3120, 3087, 3352, 3034, 2953, 2979.
District Court, E. D. New York.
June 16, 1944.
*838 Harold M. Kennedy, U. S. Atty., of Brooklyn, N. Y. (Frank J. Parker, Asst. U. S. Atty., of Brooklyn, N. Y., Jack London, of Washington, D. C., Louis Bender, of New York City, and Arthur Callahan, of Washington, D. C., Sp. Attys. Department of Justice, of counsel), for plaintiff.
Edwin A. Livingston, of New York City, for defendants Carl Bregler and Rudolf Markmann.
George C. Dix, of New York City, for defendant Henry Hauck.
David V. Cahill, of New York City, for defendant Frederick William Van Den Bergh.
ABRUZZO, District Judge.
The Government filed separate complaints against each of these defendants under Section 338 of the Nationality Act of 1940, 8 U.S.C.A. § 738. This section is an adaptation of Section 15 of the Naturalization Act of 1906, 34 Stat. 601. In its complaint the Government is seeking to cancel the certificate of naturalization issued to each of these defendants and to set aside the order admitting these eight defendants to citizenship on the general ground that they were obtained fraudulently and illegally. These defendants admittedly were all at one time or another members of the German-American Bund.
After each of these cases was at issue a motion was made by the plaintiff, the Government, for an order permitting the consolidation of these eight actions as to one issue that apparently was common to all of the defendants, to wit, what were the aims, purposes, character and practices of the German-American Bund and its predecessor organizations? The order, as entered by one of my colleagues, D.C., 3 F. R.D. 378, directed the trial of this issue as against all eight defendants in advance of the trial of each individual's case. The trial of that separate and distinct issue was then proceeded with. It was understood that after the trial of this separate issue the case of each individual defendant was to be proceeded with and a decision rendered by this Court as to each defendant.
There have been many cases tried all over the United States as to the un-American activities of the German-American Bund resulting in many decisions having been written by the various Judges who tried these cases. The proof before me followed the same pattern of proof in these other cases. It has been held so repeatedly that the German-American Bund was un-American in its origin, its practices, and its ideology that the Court might almost take judicial knowledge of that fact in rendering its decision; however, a brief resume might be pertinent at this time with respect to that particular issue.
The Bund traces its origin to the Free Society of Teutonia organized in Chicago, Illinois, in 1924. It was founded by Fritz Gissibl, a member of the National Socialistic German Workers Party, the Adolf Hitler Party. In 1926, the name of this group was changed to the National Socialistic Society of Teutonia, and it is singular to note that the proof indicates that at that time the members were convinced that Adolf Hitler would soon be the leader of Germany, and it is also singular to note that at least half of the members in 1926 were affiliated and associated with the Adolf Hitler Party. The organization gradually spread through the Middle West, new units were founded, and, in order to make clear that the Movement was closely associated with the Hitler Movement in Germany, the *839 delegates at the 1932 Teutonia Convention adopted the new name of "Friends of the Hitler Movement."
On January 30, 1933, Hitler rose to power as Chancellor of the German Reich. The Society, in order to indicate that they were friends of Hitler's Germany, again changed the name of the organization to "Friends of the New Germany."
In 1936, the name was officially changed to the "German-American Bund," and this organization continued to function until its apparent dissolution in December, 1941. Even after this apparent dissolution, many units continued to meet under the disguise of sport clubs, singing societies, and social clubs. The leaders of these sport clubs, singing societies, and social clubs anticipated a time when the Bund might be forced underground. From its inception in 1924, to 1941, the change of names in no way affected the basic structure, aims or purposes of the organization, the policy remaining the sameto help Germany in any way the organization could.
As the pattern remained the same throughout the existence of the organization, the facts elicited from the witnesses with respect to the Bund are applicable to its predecessor groups.
The general organizational structure of the Bund was patterned after that of the Nazi Party in Germany. The membership was divided into cells, units, and districts. The programs and activities of the various subdivisions of the Bund and the uniforms worn by the members were the same as those of the N.S.D.A.P. The head of the organization was called a bundesfuehrer. He had power to render decisions in all matters pertaining to the Movement. There were three gauleiters subordinate to him, one for the Eastern part of the United States, one for the Middle West, and one for the Western District. The gauleiters were directed by the bundesfuehrer. Many units were formed all over the United States and each unit had its ortsgruppenleiter. He was responsible to the gauleiter for his district who in turn was responsible to the bundesfuehrer. Each unit leader had officers directly under him who were responsible for their activities to him.
To qualify for membership throughout the existence of the Bund and its predecessor organizations, the applicant had to be of Aryan descent, free of Jewish or colored blood, and a believer in the National Socialist philosophy and the leadership principle. Unless a candidate met these qualifications he could not be admitted to membership.
Throughout the trial, the proof stressed the fact that each member of the Bund and its predecessor organizations believed that there could be only one leader whose dictates had to be followed. Each candidate signed an application in which he set forth that he knew the aims and purposes of the League and obligated himself to support them without reserve. If it were found that any applicant who subsequently became a member did not in fact subscribe to the ideology or the aims and purposes of the Bund, he would summarily be dismissed, apparently without a trial.
Uniforms were worn, similar to the Storm Troopers of the Nazi Party in Germany. These men were known as "O. D." (Ordnungs Dienst), and they preserved and maintained order at all large gatherings. They were the picked troops of the Movement. They were required to drill in military formation following German Army commands.
There were distributed to the members generally papers and writings setting forth the Nazi philosophy.
The main principles of the Nazi Party in Germany were expressed in its slogan "Ein Volk, Ein Reich, Ein Fuehrer." "Ein Volk" meant that all persons of German blood, wherever they might be, were connected by indissoluble ties to the German world family and these ties were more important than any political obligation. "Ein Reich" meant that Germans, wherever they might be, were to look to Germany as their Homeland. "Ein Fuehrer" undoubtedly meant that Adolf Hitler was not only the Fuehrer of the German State, but of all persons of German blood throughout the world, regardless of their citizenship. The German-American Bund and all its units taught, not indirectly, this philosophy but, directly, as indicated by the voluminous testimony and the hundreds of exhibits that are in evidence.
As part of the Bund program, promising youth leaders were given special training in this philosophy. Trips to Germany were arranged so that a first-hand study might be made by these young leaders, both male and female. Textbooks in German language and history were furnished to *840 the youth who were likely to become leaders. The members of this youth division attended summer camps where they received doctrinal and physical training closely following the Nazi method in Germany.
Women were admitted as members, were associated in the Frauenschaft division, and devoted their efforts to the welfare of the Bund and its philosophy. Apparently their motto was, "Speak, sing, think, buy, act German!"
At these unit meetings and at the camps, the Nazi salute "Heil Hitler" was used without restraint. The Bund published a series of newspapers, including the Deutsche Zeitung, Deutscher Beobachter, Deutscher Weckruf und Beobachter, and the Free American and Deutscher Weckruf und Beobachter, preaching the Nazi doctrine and, indeed, the proof indicated that many writings were smuggled into this country from German ships directly from the Nazi Party in Germany and distributed to Bund members.
At unit meetings, German motion pictures were often shown, depicting German life and activities.
The Bund was undoubtedly affiliated with the Nazi Party in Germany and the policies were from the beginning dictated by this Party in Germany. Instructions were asked for and received from Germany. The Bund used the Nazi greeting and the Nazi symbol of the Third Reich, the swastika, the Nazi salute, and the Horst Wessel song. The Nazi Party holidays were celebrated here.
Many early leaders of the Bund returned to Germany to be appointed to and hold high official positions in the Nazi Party and the Government of the Third Reich, to wit, Fritz Gissibl, founder and former leader of the Bund who became director of the Propaganda Ministry for Southern Germany; Heinz Spanknoebel, another former leader who became director of the Propaganda School for Germans Living Abroad; Josef Schuster, founder of the O. D. and Eastern Gauleiter in the Bund who became Storm Troop Leader in Munich and gauleiter; Bund Youth Leader, Hugo Haas, who became director of Youth Affairs for the V. D. A. in Germany; Ernst Vennekohl, a western leader of the Bund who became director of the American section of the V. D. A. in Berlin; and Walter Kappe, editor of the Bund newspaper who became affiliated with the German Foreign Institute.
There were many units of the Bund in and about New York City, but there are five units which are involved in the individual trials, to wit, Astoria, Brooklyn, Jamaica, Lindenhurst and South Brooklyn. The uniform policy of these units was directed from National Headquarters in New York City.
Dues were paid by the members of each unit, a portion of which was sent to National Headquarters. I have, indeed, only sketched by this brief resume the highlights of the proof before me, as it is impossible to refer to all of the testimony. Suffice it for me to say that the principles of National Socialism, as taught, advocated and practiced by the Nazi Party in Germany and adopted by the German-American Bund and its predecessor organizations are diametrically opposed to those of American democracy. This National Socialist ideology of the German-American Bund undoubtedly had for its avowed purpose the destruction of our constitutional form of government, as it is quite impossible to believe that any Bund member believing in the National Socialist philosophy and form of government could, at the same time, bear true allegiance and faith to the Constitution of the United States or be attached to the principles of the Constitution and laws of the United States.
I, therefore, conclude that the German-American Bund was un-American and subversive, and any member who became informed of the nature of the Bund or who became attached to their principles could not continue his or her association with it and, at the same time, bear true faith and allegiance to the Constitution of the United States or be attached to the principles of the Constitution and laws of the United States. Any person subscribing to or believing in the doctrines of National Socialism and the doctrines of the Bund could not, at the time of the taking of the oath of citizenship, have subscribed to such oath and pledge of allegiance in good faith.
Ample authority for the conclusion thus reached by me may be found in the following cases:
In United States v. Kuhn, D.C.S.D.N.Y., 49 F.Supp. 407, at page 414, the court said: "And, finally, the Bund obviously, in practically all of its proceedings, teachings and effort, insisted upon placing Germany *841 and its interests first, and those of this country second. The most favorable statement for its efforts is that it taught a split allegiance, not that entire, renunciation of the old and full allegiance to the new, demanded by the oath. * * *"
In United States v. Schuchhardt, D.C. N.D.Ind., 49 F.Supp. 567, at page 569, the court pointed out: "It is well established by the evidence in this case that the Bund was an auxiliary of the National Socialist Party in Germany. * * * The Bund was the medium through which the doctrines of National Socialism were to be spread in this country."
In United States v. Wolter, D.C.W.D. Pa., 53 F.Supp. 417 at page 419, the court said: "The principal aims and purposes of the Bund were to disseminate the principles of National Socialism in the United States and to foster allegiance to Germany, regardless of the obligations of citizenship undertaken at the time of naturalization."
United States v. Baecker, D.C.E.D. Mich., 55 F.Supp. 403, wherein it was pointed out that whatever benefits would accrue to the United States, according to their claim, were secondary and incidental to helping Germany.
United States v. Baumgartner, D.C.W.D. Mo., 47 F.Supp. 622, where it was aptly pointed out that Hitler asserted the Nazis are superior to other men, entitled to superior privileges, that America's doctrine that "all men are created equal" is the raving of idiots.
There are many other reported decisions too numerous to refer to, but all follow the same conclusion, indicative that there is a general trend and unanimity or belief that the German-American Bund is un-American and subversive.
I will now review the evidence adduced by the Government with respect to each individual defendant. The evidence as against each defendant is two-fold, to wit, first, the testimony with respect to the German-American Bund and its predecessor organizations that is applicable to each defendant, and, secondly, the evidence offered by the Government in the trial of each case. It will, therefore, be necessary to touch upon the evidence offered in the general issue in addition to the testimony offered in the individual case.
It must, of course, be noted that in this review it will be impossible to allude to all of the evidence as there are approximately 3,000 pages of testimony and about 250 exhibits. The testimony of necessity must be high-lighted. I will refer to the parts of the testimony which I believe will be necessary to indicate the reason for reaching my conclusion.

Henry Hauck
This defendant was called as an adverse witness by the Government pursuant to Federal Rules of Civil Procedure, rule 43 (b), 28 U.S.C.A. following section 723c. He was admitted as a citizen on October 3, 1935, in the Supreme Court, Queens County.
The action is instituted pursuant to Section 338 of the Nationality Act of 1940, 54 Stat. 1158, 8 U.S.C.A. § 738. This section granted authority for the institution of proceedings for the revocation of citizenship where naturalization has been obtained by fraud or illegality.
The Government contends that in his petition and in his oath of allegiance there were false and fraudulent representations made:
(1) In that he did not in good faith renounce or intend to renounce absolutely and forever all allegiance and fidelity to the German Reich but in fact retained his allegiance and fidelity to Germany when he took his oath to bear true faith and allegiance to the Constitution and laws of the United States; and
(2) In that he was not attached to the principles of the Constitution at the time of filing his petition for citizenship nor during the five years prior thereto, and in that he did not intend to support the Constitution and laws of the United States against all enemies, foreign and domestic.
The law applicable to the case at bar can be summarized briefly as follows:
(1) Citizenship is undoubtedly a privilege which must be obtained in full compliance with the statutory requirements.
(2) Citizenship may be revoked for mental reservations of allegiance or divided allegiance.
(3) Citizenship may be revoked for lack of attachment to the principles of the Constitution of the United States.
(4) The state of mind at the time of naturalization may be proved by acts, writings, or statements of the defendant prior to, concurrent with, or subsequent to naturalization.


*842 Facts
This defendant arrived in the United States from Hamburg in 1928, and made one return visit to Germany in 1930. He filed his declaration of intention to become a citizen on May 27, 1929. In 1935, he filed his petition for naturalization and that year was admitted to citizenship in the United States. He received Certificate of Naturalization No. 3984998. He subscribed to the oath in the petition for naturalization and to the oath of allegiance administered at the time of his naturalization.
He became a member of the Jamaica Unit of the Friends of New Germany in July, 1935. The membership blank signed by him stated in part as follows:
I declare herewith my entry into the League, The Friends of New Germany. The aims and purposes of the League are known to me and I obligate myself to support them without reserve. I recognize the Fuehrer principle in accordance with which the League is directed.
Prior to becoming a member, he had attended meetings of the Jamaica Unit. He admitted that he had attended meetings of the New York Unit before visiting the Jamaica Unit. (S.M. 1701-1702.)
In his application he named a resident of Germany as his sponsor. After receiving a membership card he regularly attended the meetings and functions of this unit. In the summer and fall of 1935, he attended the Redner Schule which was an oratorical school conducted by the Bund at the Franz Siegel Tavern in New York. Members attending this school were taught how to speak and what to say when attending meetings of the different units. Those who became proficient speakers were sent to different units to make addresses to the members thereof. One of the members taking this course was Gerhard Wilhelm Kunze, the leader of the Philadelphia Unit who later became bundesfuehrer (national leader).
Hauck became proficient apparently in the theme "The Role of the Church in the National Socialist State." He justified the religious program of the N.S.D.A.P. which advocated the German separation of Church and State. Kunze spoke about National Socialism and, while Hauck denied he was present at that time, there is proof that he was present and heard this speech. Hauck stated he delivered his first speech when he became skilful in the art of speaking at the College Point Unit. After delivering his first speech before his own unit, in August of 1935, he thereafter spoke regularly in Jamaica and elsewhere in the Eastern District. He became a national speaker of the Bund and his assignments were designated by the heads of the Speakers' Bureau. He made a speech in 1935 before the Jamaica Unit and his speech was described as "truthfully presenting National Socialism to the audience with great understanding and conviction." The Bund newspaper carried an article with this description, and Hauck admitted the truth of this article.
In the summer of 1935, he was made recruiting leader of the Jamaica Unit, and in this post he very actively solicited members, mingled with the public, and gave recruiting talks at various meetings.
He attended the Bund National Convention in Philadelphia in August, 1935. While there seems to be some question as to how many sessions of this Convention he attended, he rendered a general resume of the proceedings of this Convention before the members of his own unit.
In his speeches, some of the members whom he addressed were already citizens and others were in the process of becoming citizens.
These activities of this defendant occurred before October 3, 1935, the date of the oath of his allegiance administered at the time of his naturalization. Hauck, therefore, knew of the un-American activities and the un-American principles of the Bund. He was, therefore, cognizant of the fact that the part he took in Bund matters conflicted with his oath of allegiance.
It is difficult to reconcile his belief in the principles of the Bund and his activities in the Bund with the oath of allegiance and the requirements attached to that particular oath. A divided allegiance surely does not meet what we consider the requirements attached to the oath of allegiance.
After the taking of his oath of allegiance, Hauck attended a session of the Bund Redner Schule either October 3d or 4th, 1935. Some few days after his naturalization he spoke before the Newark, New Jersey Unit of the Bund and the Lindenhurst Unit of the Bund upon the topic "The National Socialist View of the Separation of Church and State." He made speeches before the Nassau County Unit of the Bund that month, and on that program was Josef *843 Schuster, Eastern Gauleiter of the Bund, member of the N.S.D.A.P., fanatic adherent of the Hitler Movement, and close friend of the defendant. On November 13, 1935, Schuster installed the defendant as leader of the Jamaica Unit. He performed the functions of the leader of this unit and continued as a national speaker for the organization. He admits having spoken in Jamaica, Astoria, Brooklyn, and South Brooklyn, and there is evidence indicative that he appeared before the White Plains Unit and the Passaic Unit. In March, 1936, he attended the Buffalo Convention of the Bund as a delegate. Fritz Kuhn and most of the other prominent Bund officials were present at this Convention. It was at this Convention that the Friends of New Germany became the German-American Bund. At a meeting before 700 persons in the Schwaben Hall, he stated that the change of the name of the Bund did not in any respect alter its principles or its foundations.
At this Convention, pursuant to a resolution, a telegram was sent to Adolf Hitler reading as follows:
"REICHESCHANCELLOR ADOLF HITLER, BERLIN.
The representatives of the German-American Volksbund, the former Bund Friends of the New Germany, assembled in Buffalo for their convention on the day of the German Reichstag election, see in the overpowering decision of the German Volk an expression which should be an example to the whole world of the unity between Government and Volk, in which we recognize the most sublime form of true democracy. As American citizens of German stock we congratulate der Fuehrer of all Germans upon this latest success which signifies the further step forward to the liberation of the world.
                  /s/ FRITZ KUHN
                      BUND LEADER".
This resolution was adopted by the delegates at this Convention of which this defendant was one. He admitted reading the Bund newspapers from cover to cover and this telegram appeared prominently in the Bund newspapers.
In a speech before the Jamaica Unit, he made a statement as follows: "Wherever we are, wherever we go, we must act as Germans, for German spirit and German will are always invincible."
While leader of his unit, the swastika flag was displayed, the German national anthems were sung, the Nazi salute and greeting were adopted, and uniforms patterned after the N.S.D.A.P. counterparts were worn by the members of the various Bund subdivisions. The meetings were opened by giving the Nazi salute and accompanying "Heil," and at the close of the meetings the Horst Wessel Lied was sung which was the Nazi anthem honoring a Storm Troop hero. This song was followed by a triple "Sieg Heil!"
Significant is it to note that these meetings seem to be devoid of any American spirit consistent with his citizenship.
The meeting followed the usual pattern, reading correspondence and orders that were sent from National Headquarters, and the members were extorted to obey these directions and orders. The members were advised of different programs, they were encouraged to subscribe to the Bund newspapers printed in German, and to read "Mein Kampf" and other Nazi literature. They were directed to study "Mein Kampf" so as to be sure to learn all of the answers with respect to National Socialism and the leadership principle. Hitler's newspapers were kept on display and could be readily bought.
Some of the speakers who appeared and addressed the Jamaica Unit while Hauck was leader were avowed Nazis, many of whom went back to Germany to take part in Hitler's Government, to wit, Carl Nicolay, Theodore Dinkelacker, Robert Wood, Severin Winterscheidt, Rudolf Markmann, Fritz Gissibl, and Josef Schuster. National Socialism was freely spoken of and Adolf Hitler ardently praised. The speakers talked about the leadership principle and the blood theory of the Bund constantly and stressed the slogan "Ein Volk, Ein Reich, Ein Fuehrer." This defendant was present when these talks were delivered and discoursed on these topics himself. He heard and delivered speeches on these themes, both prior to his naturalization and for many months thereafter.
Films were shown by his unit, some of which were "The New Germany Presents Itself," "Triumph of the Will," "The Horst Wessel Film," and "Friesennot."
The German holidays were celebrated, particularly the anniversary of Hitler's rise to power, his birthday, and the anniversary *844 of the Munich Beer Hall Putsch. On April 20, 1936, Hitler's birthday, Hauck made a speech which was reported in the Bund newspaper as follows: "To the birthday of the Fuehrer of all Germans, Adolf Hitler, local group leader H. Hauck dedicated his speech at the last discussion meeting. It is an inner joy and satisfaction for us Ausland Germans that we are again a Volk, he said, then taking up the Fuehrer's career in greater detail, from school days to the present day, all this the speaker brought out very well. In the future we must strive and look up to the Fuehrer; therefore be united, united like our brothers in the old homeland!"
He also traced the origin and development of the National Socialist Movement and how Hitler came to power. He admitted that his remarks and speeches were inconsistent with the oath of allegiance to the United States, but did not mean what he had said, apparently because he could not anticipate the consequences. He testified, "I was a foola complete fool."
A Golden Book was presented to Hitler in 1936, members of this defendant's unit having contributed money for German Winter Relief and signed their names on the leaves which were bound together to make this Golden Book. The defendant made a contribution and signed his name.
He selected the officers of his unit and replaced them as he saw fit. The Jamaica Unit, while Hauck was leader, had a women's auxiliary and at first he denied that his wife was connected with the unit, but it was established that Mrs. Hauck was not only a member of the women's auxiliary but was a deputy leader, wore the uniform, and paid her dues.
In this unit there was a youth division. The children wore the official Bund uniform and the defendant knew that it was patterned after the uniform worn by the Hitler Youth in Germany.
He was thoroughly familiar with "Mein Kampf" and other National Socialist literature, the Bund newspapers; and his speeches and talks, his attendance at National Bund Conventions, and his association with Bund leaders are all indicative that this defendant was aware of the principles of the Bund and the similarity to the National Socialist ideology.
Hauck's activities after he took his oath of allegiance as a citizen of the United States, his speeches, and indeed his whole conduct was comparable to his activities and conduct before his oath of allegiance. As a matter of fact his conduct in the activities of the Bund after being admitted to citizenship became more pronounced, thus making it apparent that he felt secure that his work in the Bund could not result in any injury to him because of his citizenship. The facts are indicative and clearly so that this defendant was not attached to the principles of the Constitution and the laws of the United States. He did not in fact renounce his allegiance to the German Reich. He did not intend to support the Constitution and the laws of the United States against all enemies foreign and domestic, and I do not believe that it can even be said of this defendant that he had a divided allegiance.

Applicable Law
Citizenship is a privilege which no alien may obtain except upon full compliance with the statutory requirements laid down by Congress, and the Supreme Court has repeatedly emphasized this principle in Luria v. United States, 231 U.S. 9, 34 S.Ct. 10, 58 L.Ed. 101; and United States v. Macintosh, 283 U.S. 605, 51 S.Ct. 570, 75 L.Ed. 1302.
In Johannessen v. United States, 225 U.S. 227, at pp. 241, 242, 32 S.Ct. 613, at page 617, 56 L.Ed. 1066, the Court said: "An alien has no moral nor constitutional right to retain the privileges of citizenship if, by false evidence or the like, an imposition has been practised upon the court, without which the certificate of citizenship could not and would not have been issued. As was well said by Chief Justice Parker in Foster v. Essex Bank, 16 Mass. [245] 273, 8 Am.Dec. 135, `there is no such thing as a vested right to do wrong.'"
In return for the high privilege of citizenship the alien accepts fully the duties and obligations of citizenship and not, as some aliens seem to think, only the privileges and benefits accorded by citizenship. This theory Congress accepted for it provided a special remedy under Section 338 of the Nationality Act of 1940 giving power to the district attorney in the respective districts to institute proceedings for the purpose of revoking and setting aside the order admitting a person to citizenship and canceling the certificate of naturalization on the ground of fraud, or on the ground that the certificate of naturalization was illegally procured. Under this Nationality Act it is academic that the district attorney may, in its proof, indicate the state *845 of mind of the alien before he is admitted to citizenship and after he has obtained his certificate of naturalization. The proof so offered is conclusive of the state of mind of the alien at the time of his admission to citizenship.
Under this particular Act it has been held that citizenship may be revoked for mental reservation of allegiance or even a divided allegiance. In United States v. Kramer, 262 F. 395, at page 397, the United States Circuit Court of Appeals for the Fifth Circuit stated: "American citizenship is a priceless possession, and one who seeks it by naturalization must do so in entire good faith, without any mental reservation whatever, and with the complete intention of yielding his absolute loyalty and allegiance to the country of his adoption. If he does not, he is guilty of fraud in obtaining his certificate of citizenship."
That the certificate of one who accepts citizenship and still retains any vestige of allegiance to his former country may be revoked because of this fraud has been passed upon favorably to the revocation of the certificate in numerous cases. Schurmann v. United States, 9 Cir., 264 F. 917, 18 A.L.R. 1182, appeal dismissed, 257 U.S. 621, 42 S.Ct. 185, 66 L.Ed. 401; Baumgartner v. United States, 8 Cir., 138 F.2d 29; United States v. Ackermann, D.C.W.D. Tex., 53 F.Supp. 611.
There can be no divided allegiance to become a true citizen through naturalization, and to obtain a certificate that cannot be revoked the applicant must absolutely and entirely renounce and abjure all allegiance and fidelity to his native land and there can be no reservation in any particular and to any extent.
Lack of attachment to the principles of the United States is grounds for revocation under this law. Glaser v. United States, 7 Cir., 289 F. 255, certiorari denied, 263 U.S. 700, 44 S.Ct. 6, 68 L.Ed. 513; Rowan v. United States, 9 Cir., 18 F.2d 246; United States v. Bergmann, D.C.S.D.Cal., 47 F.Supp. 765. United States v. Schuchhardt, N.D.Ind., 49 F.Supp. 567, 570, where it was aptly stated: "Even a contortionist cannot at one time ride two horses going in opposite directions."
Fraud may be proved by acts, writings, or statements of the defendant made prior to or subsequent to naturalization. Luria v. United States, 231 U.S. 9, 34 S.Ct. 10, 58 L.Ed. 101; United States v. Krause, 7 Cir., 136 F.2d 935; United States v. Reinsch, D.C.W.D.Wash., 50 F.Supp. 971.
Statements made many years after an alien has become a citizen of the United States may be pertinent and taken into consideration by the Court. United States v. Wezel, D.C.S.D.Ill., 49 F.Supp. 16.
The case of Schneiderman v. United States, 320 U.S. 118, 63 S.Ct. 1333, 87 L. Ed. 1796, when carefully considered is readily distinguished from the case at bar. The defendant has cited the Schneiderman case in support of his contention that the Government must fail in its attempt to revoke this defendant's citizenship. The Government in the Schneiderman case proceeded upon the theory and charge of illegal procurement only. Fraud was not involved in this case, and that particular fact is alluded to repeatedly in a long and exhaustive opinion. The Schneiderman case must, therefore, be viewed with respect to the charge made by the Government and the proof offered upon the question of illegal procurement. In the instant case, the evidence not only proves illegal procurement but also fraud in obtaining the certificate of citizenship as evidenced by the statements, acts, writings and attitude of this defendant, both before and after the obtaining of his certificate of naturalization. This conclusion is amply sustained by the decision of the Circuit Court of Appeals for the Seventh Circuit in United States v. Krause, 136 F.2d 935, at p. 939, where the court held: "We are convinced that in the case at bar the Government did sustain the burden of proving that appellant's conduct and expression in later years were opposed to the principles of the Constitution. Applying the long line of cases which the Court does not overrule by its decision in the Schneiderman case, we are further convinced that such conduct and expression may be relied upon to show that the oath of allegiance was taken with such mental reservations as to render it wholly nugatory, * * *."
Schneiderman was a member of the Communist Party and this defendant a member of the German-American Bund. The reprehensible interpretation of the Communist Party's program, urged by the Government, was found by the Court to be not necessarily correct. The court also found that the Communist Party's program could be interpreted to be reprehensible. Since no evidence was introduced to show *846 Schneiderman's personal beliefs due to his leadership in the Communist Party, there was, therefore, no imputation to him as to the reprehensible interpretation more than the non-reprehensible interpretation in the Supreme Court's opinion.
In the case at bar I have held that the German-American Bund was un-American. The testimony and exhibits indicate clearly that the Bund was patterned after the Nazi Party, represented the Nazi Party in the United States, and disseminated the doctrines of National Socialism here. This conclusion was recognized in United States v. Kuhn, supra.
In United States v. Baecker, D.C.E.D. Mich., 55 F.Supp. 403, the naturalization of seven members of the German-American Bund was revoked, and the evidence was almost identical with that in the instant case. As was aptly said in that case: "* * * the logical difficulties encountered by the Court in the Schneiderman case, are not presented to the Court in this case." See also United States v. Holtz, D.C.N.D.Cal., 54 F.Supp. 63.
Many other cases interpreting the principles of the German-American Bund and its predecessor organizations have been decided. It might be well at this point to cite some of the cases. United States v. Wolter, D.C.W.D.Pa., 53 F.Supp. 417; United States v. Haas, D.C., 51 F.Supp. 910; United States v. Schuchhardt, D.C., 49 F.Supp. 567; United States v. Ritzen, D.C.S.D. Tex., 50 F.Supp. 301.
The case of United States v. Rossini, D. C., 52 F.Supp. 816, decided recently in this Court, is cited in support of the defendant's position. The evidence presented in the Rossini case falls far short of the proof offered in the instant case. The Court noted in his decision a difference between a so-called Fascist organization and the German-American Bund. The Rossini case is not applicable to the case at bar.
Upon the evidence and the applicable law, it is my conclusion that this defendant's Certificate of Naturalization No. 3984998 should be canceled and a decree made and entered to that effect.

Frederick William Van den Bergh
The complaint filed by the Government in this action is similar to that in the Hauck case, and the cancellation of this defendant's certificate is based upon the contention that it was both illegally and fraudulently obtained, and that at the time of this defendant's admission to citizenship he mentally reserved in his own mind allegiance to the German Reich, was not attached to the principles of the Constitution or the laws of the United States, and did not renounce and abjure, as his oath required, all allegiance and fidelity to the German Reich.
Van den Bergh was one of the leaders of the German-American Bund. My conclusion reached as to the un-Americanism of the German-American Bund is applicable to this defendant. In the light of this finding the claim of the Government must now be viewed with respect to the facts adduced as against this defendant both in the trial of the general issue of the Bund and the trial of his individual case.
Van den Bergh was called to testify as an adverse party, pursuant to Rule 43 (b) of the Federal Rules of Civil Procedure. The testimony involving this defendant relates, first, to his own testimony; secondly, to the testimony of other witnesses; and thirdly, the many exhibits offered in evidence, both as to the general activities of the German-American Bund and the specific activities of this defendant.

Facts
This defendant was born in Germany on December 19, 1888. He arrived in the United States in 1903 and resided here continuously until 1922, when he returned to Germany for four months. On January 5, 1927, he declared his intention to become a citizen of this country, and on January 18, 1929, he filed his petition for naturalization in the District Court for the Eastern District of New York. On April 23, 1929, he was admitted to citizenship. He obtained Certificate of Naturalization No. 2961534. He subscribed to the oath administered to the petitioner for naturalization and to the oath administered at the time of naturalization. The Government, relying upon the representations by this defendant, admitted him to citizenship.
The evidence offered against this defendant relates to a period commencing shortly after his naturalization and continuing for some time after Pearl Harbor. It is the claim of the Government that the defendant's Bund activities during that space of time clearly indicate acceptance of principles inconsistent with his attachment to the Constitution of the United States and renunciation of allegiance to Germany.
*847 Van den Bergh declared his intention to become a citizen 24 years after he arrived in this country. Shortly after the rise of Hitler to power, this defendant learned of an organization known as "The Friends of New Germany." With his partner, Carl Lummel, he began attending the meetings of this organization. He heard speeches delivered by Dr. Schnuch, Reinhold Wolter, Fritz Gissibl, Walter Kappe, Josef Schuster, and Anton Haegele. These men were all prominent leaders of this organization. After he heard the principles of the Bund expounded by these speakers he became a member of the organization.
While he denied that he filled out a membership blank, he admitted that he was familiar with the contents of a membership blank form. A Federal Bureau of Investigation agent who interviewed this defendant testified that Van den Bergh admitted having signed an application blank. It is in the same form as that set out in the Hauck opinion. He received a membership card and a membership book, and this reveals that he became a member of the Friends of New Germany in November, 1934. This must be accepted as the date of his membership in spite of his testimony that he did not affiliate with the Friends of New Germany until the late spring of 1935. There is believable evidence to strengthen that particular finding for, as early as February, 1935, he was named deputy leader of the South Brooklyn Unit under Carl Nicolay, the ortsgruppenleiter. He too attended the Bund's oratorical school conducted for the purpose of training Bund members in effective speech, alluded to more in detail in the Hauck opinion. He was thoroughly familiar with the doctrines and principles these speakers were trained to expound to the members, and I am thoroughly convinced that this defendant recognized the principles of this organization during his membership with it. Van den Bergh proved to be a man of intelligence and had been in this country for a long time, long enough at least to assimilate the principles of American citizenship as distinguished from that of the ideology of the Nazi Party.
I must conclude, therefore, that his activities in the Friends of New Germany and the German-American Bund were free and voluntary and during this period of time he knew what was expected of a decent loyal American citizen. There could be no reason for his continuance of his membership with these German organizations if he disagreed with its principles. As a matter of fact, the proof is convincing that instead of disapproving and resigning he continued to become one of the more prominent Bund leaders, well steeped in the philosophy of National Socialism. He attended the National Socialist propaganda school conducted by Severin Winterscheidt. In 1935, he attended the Bund National Convention in Philadelphia where he saw and heard Dr. Schnuch, Josef Schuster, Fritz Gissibl, Fritz Kuhn, and Severin Winterscheidt. Kappe and Gissibl exhorted the members to be uncompromising fighters bound to National Socialist world philosophy and that this National Socialist spirit should be propagated.
In June, 1935, while deputy unit leader, he served as treasurer of the Military Concert and Flag (Bund flag) Dedication ceremonies held in Prospect Hall.
Carl Nicolay, who was the unit leader of South Brooklyn, was absent frequently and his duties were often performed in his absence by deputy unit leader Van den Bergh. Nicolay departed for Germany in 1936 to conduct a speaking tour through Germany and Van den Bergh was officially installed as ortsgruppenleiter by Rudolf Markmann, the Eastern gauleiter. These ceremonies took place on November 14, 1936, and Van den Bergh received a certificate of appointment bearing the signatures of Markmann and Fritz Kuhn, the bundesfuehrer.
He received correspondence from Germany from Carl Nicolay. Nicolay wrote glowing reports of the enthusiasm of the various N. S. D. A. P. and Hitler Youth Groups through Germany, and Nicolay intended when he returned to this country to do what Van den Bergh had always encouraged him to dotravel as "the herald of our battle, from city to city, from unit to unit and through all our districts." Nicolay was proud of Van den Bergh as a new deputy leader and looked forward to an early reunion and renewed work together in the sense and spirit of National Socialist thought and feeling.
Van den Bergh accepted with great fervor and zeal the doctrines of National Socialism. He remained a unit leader until the Bund was dissolved. His unit was conducted in every respect like every other unit of the German-American Bund.
As a unit leader he automatically became a member and attended O. D. meetings alone and with Carl Nicolay. He knew the *848 O. D. was patterned after the Storm Troopers of the Nazi Party. He had an O. D. officer's uniform which he wore at meetings and at Camp Siegfried and Camp Nordland. The O. D. men were taught to march and serve as color guards, and drill commands were given in German. His O. D. participated in functions and meetings of other units and at Madison Square Garden, and also at the different Bund camps.
Hitler's birthday, April 20, 1938, was elaborately celebrated at the Yorkville Casino. A riot occurred at this time and the O. D. men used their Sam Browne belt buckles as weapons in fighting with American Legionnaires. Van den Bergh testified that while he attended this meeting he did not arrive until after the riot had been quelled. There is testimony that members of this unit went to Yorkville together, entered the meeting hall together, and that Van den Bergh led them and was with them all of the time.
The South Brooklyn Unit had Jugendschaft and Maedchenschaft Divisions. They met Saturday afternoons at the unit's meeting hall and Van den Bergh frequently attended their meetings and gave instructions to the youth leaders. These children were taught to write German script, to march and sing German songs. Only German songs were sung and only German was spoken during the meeting. Any child who spoke English was fined or punished. These uniforms were patterned after those worn by the Hitler Youth in Germany. He attended meetings of the youth leadership school in Ridgewood at which the leaders of the Jugendschaft and Maedchenschaft were given special training in National Socialism. He was present when Fritz Kuhn spoke on the role of youth in the Bund, when Theodore Dinkelacker spoke on National Socialism, and when Gruenwald, a N. S. D. A. P. political leader on the S. S. Columbus, spoke on the absolute necessity of observing the leadership principle. Van den Bergh addressed this class too.
At the 1938 Convention, Van den Bergh became a member of the committee on youth and schools. The evidence leaves no doubt that Van den Bergh fostered the Bund's program to educate American youth in Nazi ideology. When students of the youth leadership school were selected to visit Germany in 1938 for further training, he chose Helen Vooros, the leader of the Maedchenschaft of his unit, to represent that unit in Germany. Her passage was provided by National Headquarters and she was given expense money by Van den Bergh. He told her to study National Socialism and learn about the Hitler Youth Movement on this trip. She was instructed not to give out any information about the purpose of the trip. He gave her letters to be delivered in Germany. One was to his brother in Dusseldorf who was a member of the N. S. D. A. P. and of the S. A. He gave her a report for Hugo Haas, of the V. D. A., on the activities of the Youth Division in South Brooklyn to be delivered to Haas in Germany. A secret letter was given her in a large brown envelope with instructions that when her boat docked at Cuxhaven someone would come aboard and ask for the letter. The letter was called for and delivered pursuant to instructions, indicative that Van den Bergh apparently had either direct or indirect communication with the leaders of the Nazi Party in Germany. This youth group visited an office in Hamburg where Helen Vooros noticed a large map with ribbons strung from V. D. A. Headquarters to places all over the world where there were German organizations and youth groups. She apparently was impressed by the magnitude of this German Movement. She attended the school on Goering's estate at Koenigsberg, where National Socialism was taught.
Van den Bergh's wife was a director of the Frauenschaft and retained that position until the organization was dissolved. The Frauenschaft activities were all in the spirit of Nazi world philosophy.
The South Brooklyn Unit had a library containing almost one hundred books, 98 of which were in the German language. Of the two in the English language, one was a translation of Hitler's "Mein Kampf." The books dealt with the programs, activities, leaders and heroes of the Nazi Party, the philosophy of National Socialism, and the training of Hitler Youth members to prepare them for their role in National Socialist society, and these youngsters were directed to read these books.
The meetings were conducted as any other unit meeting. Orders from National Headquarters and Bund Commands were read word for word. The swastika was prominently displayed, and the German newspapers published in Germany and the writings of such American Fascists as Pelley and Edmundson were available to the *849 members. Blue candles which were symbolic of the unity of Germans throughout the world were furnished by the V. D. A. and sold to the members at Christmas time.
Van den Bergh introduced the speakers, some of whom were:
          Carl Nicolay
          Robert Wood
          Severin Winterscheidt
          Em. Roth
          Fritz Kuhn
          Carl Lange
          Pastor Fitting
          Carl Weiler
          M. Warnecke
          Al and Thea Lueders
          Gerhard Wilhelm Kunze
          Bm. Deppe, and
          Louis Zahne
He spoke repeatedly and addressed the unit on a number of occasions on the aims and purposes of the Bund and the accomplishments of his local unit. In his speeches he read papers and pamphlets on the principles of National Socialism. German films were shown at unit meetings. These were received from Bund Headquarters and obtained through the German Railway Company.
German holidays were all observed by this unit. Van den Bergh was actively engaged in all of the activities of his unit and obeyed orders and directions from National Headquarters.
A motion picture taken at the funeral of one of the members of his unit was shown to the Court. The pictures indicated the undeniable Nazi character of the ceremonies performed by the South Brooklyn Unit, both at the house and at the grave. The guard of honor were in full uniform in accordance with the practice observed at the tomb of Horst Wessel in Germany. Horst Wessel was, incidentally, a Nazi hero who died and gave his life for the cause of Nazism as propounded by the National Socialist Party of Hitler.
Van den Bergh received official publications from Germany of the National Socialist German Party and various other writings and publications from Germany. He visited the German ships and obtained German literature sent from Germany to this country. He contributed to the various Bund funds and to a bail fund for the trustees of Camp Nordland who were arrested under the New Jersey Race Hatred Laws. He was intimate with the national officers, and Fritz Kuhn and James Wheeler-Hill were guests in his home. He spoke frequently at Amtswalter meetings. In October, 1940, he attended the German Day Celebration at Prospect Hall where the feature address delivered by Kunze was entitled "Das Blut Ist Heilig" ("Blood is Sacred"). Van den Bergh declared that Germans should preserve a pure blood line, and should unite and abide by the National Socialist ideology.
Van den Bergh was familiar with the inner-workings of the Bund during the entire period of time he was a member and he admitted and knew that the Bund preached the National Socialist philosophy of life. He was thoroughly familiar with the leadership principle of the N. S. D. A. P., the Nazi blood and race theories and accepted them in toto. He not only accepted and believed in them but preached these doctrines continuously. He contended that at all times he was opposed to the un-American activities and attributes of the Bund, and in February, 1940, he resigned because, as he puts it, he finally gave up in despair. At the time of his resignation he testified that he had lost sympathy with the aims and purposes of the organization. In spite of this testimony, however, he did participate in the unit activities thereafter as he did not want to appear as a "rebel."
I find it impossible to believe his testimony that he resigned in February, 1940, as the evidence indicates otherwise. On August 8, 1940, he presided at a meeting of the South Brooklyn Unit when he designated two delegates to the 1940 National Convention in Chicago. On September 12, 1940, a meeting took place of the South Brooklyn Unit where a report of what transpired at the 1940 Convention was rendered. He wrote the letter to the unit members advising them of this meeting, and the letter contained the following statement:
"You must believe in the future of German volkdom and a volkish rebirth. Let no one rob you of this fact in spite of daily events and you must act as if on you and you alone depended the fate of our Bund and all responsibility were yours.
             "Fred Van den Bergh,
                    "Unit Leader".
In September, 1940, he attended an officers' meeting held in New York, and on September 23, 1940, Van den Bergh made a contribution of $10 to the Bund. He participated in the celebration of German Day in October, 1940. He testified that the *850 unit disbanded in December, 1940, but the evidence reveals that the dissolution was a subterfuge, for there is a letter in evidence indicating that he had conferred with Bund leaders and it had been decided, in order to protect the members and secure the future of the unit, that the name of the unit would be changed to the Sport and Social Club. He stated that the unit would assume the guise of a sport club so as to be able to rent and carry on at a new meeting hall. The name "Herkimer Sports Club" was assumed, and new officers were chosen for this sport club. Undoubtedly, Van den Bergh retained the post of ortsgruppenleiter of the South Brooklyn Unit, for as late as November, 1941, Van den Bergh visited the Bund office in Yorkville and paid the South Brooklyn monthly dues to Gustav Elmer, and the receipt for this payment is in evidence. Almost every member of the Herkimer Sports Club had been a member of the South Brooklyn Unit. He helped to find the meeting hall. This was a dummy organization and a front for the South Brooklyn Unit of the Bund.
The evidence is overwhelming that this defendant clearly manifested acceptance of National Socialist ideology and frequently expressed views and adopted an attitude inconsistent with allegiance to the United States and attachment to the principles of the Constitution. This conclusion is inevitable from the mass of evidence produced by the Government, both on the general issue of the un-Americanism of the Bund, his knowledge of its purpose and the evidence introduced specificallv against this defendant. I cannot conceive how this defendant could be attached to the principles of the Constitution and the laws of our country and in what manner he justifies his oath of allegiance in view of his un-American activities. He believed in the Bund principles, its ideologies, the leadership principle, the blood and race ideas of the Hitler group, and readily accepted and preached these doctrines in preference to the principles as laid down by our laws and Constitution, in spite of the fact that he took an oath to uphold the Constitution, obey the laws, and fulfill the oath taken at the time he was admitted to citizenship.
I am mindful that no evidence was introduced by the Government with respect to this defendant prior to his admission to citizenship. I am cognizant of the line of decisions which have frequently held and which I thoroughly agree with that naturalized citizens have the same right and privilege of free speech and criticism of the economic and political structure of this country as those who are born here. A naturalized citizen has the same right as a born citizen to work for changes in the form of government. In appraising Van den Bergh's sincerity when he took his oath of allegiance it is well known that there is no mathematical test to determine a person's state of mind. There is no way of knowing the defendant's mental attitude at the time of his oath of allegiance. It is naturally to be expected that loyalty and devotion to constitutional principles are deep-seated convictions which should not change from day to day. It is expected that one's association and ties to his former country should decrease with the passing of the years as his interests become more firmly identified with the American way. His allegiance and attachments should naturally and correspondingly increase by his experiences and by his place in American society. United States v. Wezel, D.C.S.D.Ill., 49 F.Supp. 16. This conclusion seems to be inevitable. United States v. Krause, 7 Cir., 136 F.2d 935; United States v. Herberger, D.C.W.D. Wash., 272 F. 278; United States v. Kuhn, D.C.S.D.N.Y., 49 F.Supp. 407; United States v. Schuchhardt, D.C.N.D.Ind., 49 F.Supp. 567.
The oath of allegiance and renunciation is prospective in nature. Luria v. United States, 231 U.S. 9, 34 S.Ct. 10, 58 L. Ed. 101. Oftentimes it is difficult to determine a person's state of mind and what deep-seated convictions he has until after he has been admitted to citizenship. This defendant's allegiance was not put to a test apparently until there was a disagreement between his native land and that of his adopted country. Hitler's rise to power and the Nazi Party's ideology apparently spurred this defendant to action. As the disagreement between this country and that of the German Reich became more pronounced, the proof indicates that he became more firmly attached to Nazi principles and his activities corroborate this conclusion. Conversely, the years of his membership in these German organizations should have been the time when he could have offered positive proof of the honesty and sincerity of his oath of allegiance to this country. It is, as I have said before, difficult to determine a person's state of mind at the time of the taking of his oath *851 of allegiance, but in retrospect I cannot but conclude that his real sentiments were lying dormant, and his whole course of conduct and actions during his membership in the Bund indicate to me clearly that he did not fully accept the obligation and duty attached to his oath of allegiance. He was at all times, before and after citizenship, a German first.
I believe that when he took his oath of allegiance he reserved to himself allegiance to his mother country, the German Reich.
Van den Bergh was in this country 24 years before applying for citizenship. If Hitler had risen to power or some other leader like him sponsoring the ideology of National Socialism, within that period of 24 years, I am certain that he would have sprung to action immediately for he believed in that type of ideology. The opportunity to work for them had not presented itself. If this belief is correct, he practised a fraud upon the Court when he took his oath of allegiance.
The law applicable to this defendant Van den Bergh has been carefully explored in the Hauck case and applies equally with full force and effect to this defendant. The law applicable, therefore, to this defendant and the conclusion that I have reached with respect to the facts justifies a cancellation of this defendant's Certificate of Naturalization No. 2961534.

Rudolf Markmann
The basis for the revocation of this defendant's citizenship is similar to that in the Hauck and Van den Bergh cases. This defendant's case is comparable to and parallels the Van den Bergh case. My finding that the Bund is un-American and the law explored in the Hauck opinion is applicable to this case.

Facts
This defendant was born in Germany in 1905, and his father and three sisters still reside in Germany. He first visited the United States in 1924, left here in the fall of 1925, and returned in January, 1927. He filed his declaration of intention to become a citizen in the Southern District of New York on February 21, 1928. He left the United States on May 26, 1928, to visit Germany and returned on June 26, 1928. He made a similar trip in the summer of 1932. He was naturalized in the Supreme Court of the State of New York, County of Queens, on June 21, 1933, at which time he took his oath of allegiance.
He became a member of the Friends of New Germany on October 3, 1933, at a joint meeting of the Friends of New Germany and the N.S.D.A.P. This defendant was the local reporter for the Deutsche Zeitung, the official newspaper of the Friends of New Germany, and he made press reports of each meeting to the newspaper headquarters. He became a member of the Astoria Unit and, in January, 1934, he became the unit leader of the Friends of New Germany located in Astoria. Under his unit leadership the membership tripled itself. He was chosen unit leader three months after he first joined. Two years later this defendant was appointed by Fritz Kuhn as leader of the Eastern District. He was second in command to Fritz Kuhn in the Eastern District of the Bund and this was the most important district in the United States for it covered all the Atlantic seaboard states.
Markmann was very active in Bund affairs and the evidence indicates he took a leading part in the activities of the Bund. He was an ardent admirer of Adolf Hitler and when Hitler's birthday was celebrated on April 20, 1934, he stood underneath a photograph of Hitler during the occasion of this celebration.
He attended the annual Convention of 1934 as a delegate from the Astoria Unit. This Convention pledged itself to further all the aims of German culture so far as they were based on the principles of the National Socialistic world philosophy. He attended the Convention in 1935 in Pennsylvania. At this Convention, the proof indicates that the constitution of the Bund was proposed merely as a blind to throw sand in the eyes of the people. He again attended the 1936 Convention at which time the name of the organization was changed from the Friends of New Germany to the German-American Bund. At this Convention, Fritz Kuhn informed the delegates that the constitution has proposed in 1935 was to be adopted so that if the Bund were ever investigated by Government officials they could offer the constitution as evidence of an American organization. The constitution was never used by the Bund and this defendant understood and knew that it was not to be used.
At this Convention, a telegram was dispatched to Hitler acknowledging the Nazi form of government as a true form of democracy and congratulated Hitler upon his successes. He was one of the leaders *852 who went to Germany and presented to Hitler a purse of $3,000 in the Golden Book which signified the loyalty of the German-American Bund to his Movement. It is significant to note the inscription on the first page of the Golden Book which read as follows:
"Even in America the hearts of German people beat for the great Fuehrer of all Germans.
"Even in America thousands and still more thousands have found in him and in his work a new field and a new hope in life.
"The German-American Bund is the expression of this spirtual rejuvenation of the Germandom of America which has been brought about by the National Socialist Weltanschaung (world philosophy).
"May the bonds of loyalty to Volk which unite the Germandom of America with the German Volk and its Fuehrer be preserved forever."
Markmann, Kuhn and three other Bundists were personally received by Hitler. Markmann made a report of this so-called Olympic trip to the Bundists gathered at Camp Siegfried and climaxed his statement with the following words: "And if many of the Germans in America still don't believe it, Germany is Adolf Hitler and Adolf Hitler is Germany."
And, "You are nothing at all, your Volk is everything!"
In another speech before the Astoria local branch he was quoted as saying as follows: "The Fuehrer knows the value of the work done here by the Bund against lies and boycotting. We will go to work again with renewed vigor in order to achieve our goal, a united strong Germanhood."
At this meeting he brought greetings and best wishes from Hitler to all members of the American-German Volk Bund.
He attended the 1937 Convention and made speeches at this Convention. He was chairman of the 1938 Convention because of his position as Eastern District leader and made the opening speech of this Convention. At the 1938 Convention the minutes report this defendant as having said as follows: "On the other hand, we can be proud of the fact and we must repeat this constantly, that we were the first to introduce the ideas of National Socialism here in America and fight for a nationally strong and free America."
He admitted having said this at that Convention.
As Eastern District leader Markmann had jurisdiction over many other units. He visited most of them. His leadership was directly below that of Fritz Kuhn in rank. He was appointed and could be removed by the national leader and was accountable only to the national leader. As Eastern District leader he had the power to appoint unit leaders generally and supervise the conduct of the units under his jurisdiction. He distributed propaganda material, books, newspapers and pamphlets from Germany to these different units. He was a member of the O.D. in the Astoria Unit and wore the uniform. As Eastern District leader of the Bund he held the position of the Eastern O.D. Fuehrer. As leader of the O.D. at a meeting at Schwaben Hall in Brooklyn he called upon the O.D. members to renew their pledge of fidelity to the Bund and its Fuehrer, Fritz Kuhn.
The evidence introduced in the general issue of the Bund of the different German motion pictures having been shown, the uniforms worn by the O.D., and the general activities of the Bund are equally applicable against this defendant. He knew and adopted the principles as laid down by the Bund, and preached the doctrine of "Ein Volk, Ein Reich, Ein Fuehrer." He was thoroughly cognizant of the aims and purposes of the Bund and became an important cog in the wheels of the program of the German-American Bund and the principles it stood for. He wore his O.D. uniform at the Olympic Games in Berlin and paraded around Germany in this uniform in 1936. He followed the Horst Wessel band in uniform with other members of the Nazi Party in Germany at these games. He gave the Hitler salute outside the Chancellory and shouted "Heil Hitler!" many times.
The various speeches of the different leaders of the Bund were heard by this defendant and he in turn preached the same doctrines. He admitted that an American cannot divide his allegiance for he could not be for Germany and for the United States at the same time. He knew the leadership system meant that he was to take orders from National Headquarters and other unit leaders were to take orders from him. He agreed that Hitler was the leader of all German people wherever they lived in the world and that this doctrine was thoroughly un-American. (S.M. 1205, 1206.)
*853 He was the originator of the words "Ein Volkstum, Ein Bund, Ein Fuehrer," and this is an imitation of "Ein Volk, Ein Reich, Ein Fuehrer" of Josef Goebbels, German Minister of Propaganda of the Nazi Party.
This defendant addressed the 50th Birthday Celebration of Adolf Hitler, held in Ebling's Casino on April 20, 1939. His feelings and state of mind can readily be summarized by some pertinent extracts:
"My friends, this evening we have gathered here in the Bronx to celebrate the birthday of that man who is engraved deep in the hearts of us all. We celebrate to-day the birthday of the great German Fuehrer, the greatest German that has ever lived in the world, Adolf Hitler. (Applause). * * * Since we are celebrating the birthday of this great man in a small way here, we cannot help also making a survey here of everything that the last six years have seen, the last six years in which one event has followed close on the heels of another. We can begin here to list what has happened:
"The return of the Saar, (applause) the march of the German Army into the Rhineland (applause) and furthermore, Austria, (applause), Sudetenland, (applause), Czechoslovakia, (applause), as a protectorate of the German Reich, and also Memel, (applause). This one man has realized that toward which a thousand years of German History have been pointing and for which hundreds of thousands of German men have lost their lives. And I believe, my friends, that in the immediate future other German folk comrades will be incorporated into the Reich. (Applause)
"And I believe quite firmly that you will agree that everywhere in the world where there are Christian men, everyone would rejoice if an Adolf Hitler were also present in their own nation. (Applause) We have other things to say about the accomplishments of this German Fuehrer, who has brought folk comrades back into the Reich, in the last six years.
"Let our motto be, `One folk, one Bund, one Fuehrer.'
"Let me look back once more this evening at the old home country which today is being attacked from so many sides and bear in mind for the benefit of our fellow American citizens, that if it were not for Adolf Hitler, German folk comrades, there would be, I firmly believe, no church standing in all Europe. (Applause)
"Let me say in conclusion, that this man over there, who has gained so much of his idealism will also gain much in the future. And I believe that today I can close with these words: Adolf Hitler is in Europe as well as in the whole word, the savior of Christianity. Free America! (Applause)"
He admitted making this speech which indicates clearly that he could not have understood Americanism very much nor did he absorb Americanism a great deal, and it is clearly indicative that when he took his oath of allegiance his tongue was in his cheek. What I have said in the Van den Bergh case is equally applicable to this defendant.
It follows, therefore, that Markmann's Certificate of Naturalization No. 3660127 should be canceled and a decree to this effect submitted.

Hugo Weiss
This defendant represented himself. He is now serving a term in prison for conspiracy to violate the Selective Training and Service Act of 1940, 50 U.S.C.A. Appendix, § 301 et seq. The United States Supreme Court granted a writ of certiorari to review his case in conjunction with others convicted at the same time.
The Government's claim for revocation of this defendant's citizenship has a basis similar to the other cases. Pursuant to a writ of habeas corpus this defendant attended the trial on all of the days the general Bund issue was tried and was present on all of the days of his own trial. He was given an opportunity to examine exhibits which were to be introduced in evidence and cross-examine Government witnesses during the trial of the consolidated issue and during the trial of the issue against him.
Weiss was called as a witness by the Government pursuant to Rule 43 (b) and claimed his privilege against self-incrimination and refused to answer questions put to him, pointing out that there was an indictment pending against him in the Southern District of New York charging that he had conspired with other Bund leaders to violate the Alien Registration Act, 8 U. S.C.A. § 451 et seq. His examination was limited to issues in the instant case in order that his constitutional rights might not be violated.
*854 The Government's case depends upon his own evidence and the evidence of other witnesses called against him, exhibits relating specifically to this defendant, and other exhibits relating to the Bund and to the units of which he was a member.

Facts
He was born in Germany on August 27, 1911, where he attended a grade school and trade school. He arrived here February 3, 1929, and shortly after his arrival obtained employment as a butcher, and that has been his trade ever since. In 1933, four years after his arrival, he filed his declaration to become a citizen. On December 3, 1937, he filed his petition for naturalization, and on April 1, 1938, was admitted to citizenship in the New York Supreme Court for Queens County. Certificate No. 4269930 was issued to him. Weiss subscribed to the oath to the petition for naturalization and to the oath of allegiance administered at the time of naturalization. This particular case is similar to the Hauck case in that the Government's case rests upon his Bund activities and statements made in connection therewith preceding and following his naturalization.
It is the Government's contention that Weiss's Bund activities during the five-year period prior to naturalization and his leadership therein indicate a total lack of attachment to the principles of the Constitution and mental reservation in renouncing allegiance. The Government claims that this particular conclusion is amply corroborated by his activities in the Bund after naturalization.
Weiss became a member of the Astoria Unit of the Friends of New Germany on May 4, 1934. He attended meetings regularly, served as a member and officer of the O.D., read Bund newspapers and other writings, heard nationally known Bund speakers deliver talks advocating National Socialism, and became thoroughly familiar with the Nazi rituals at unit meetings.
He became indoctrinated with National Socialism and his testimony indicates that he was thoroughly familiar with the principles and doctrines of the Bund, adopted these principles and doctrines as his own, and preached them to others. He was aware of the leadership and racial theories of the Bund, signed an application blank which put him on notice as to these theories, and after he affiliated with the Astoria Unit he accepted and believed in the National Socialist philosophy and the leadership principle, as I have set forth in detail in the opinion in the Hauck case. These principles and doctrines which I have explored in the Hauck case apply equally in force as to this defendant.
While Weiss was a butcher, he showed marked intelligence throughout his testimony and I am constrained to believe that he adopted and preached the principles of Bundism freely and voluntarily, fully aware that it was in total conflict with Americanism and contrary to the duty imposed upon him as an American citizen when he took his oath of allegiance. He became a prominent and reliable leader in the Eastern District and his activity continued until Pearl Harbor and even beyond that time.
His activity and conduct throughout his membership were patterned strikingly similar to Hauck's activity and conduct, and the facts set forth as to these activities and conduct of Hauck could just as well be said of Weiss. I believe, therefore, that it is unnecessary to repeat these facts, but suffice it to say that the evidence adduced in this case leads me to the same conclusion I reached in the Hauck case, both as to the law and facts.
As unit leader he adopted the Bund theory of opposing to the Selective Service Act and his policy was to be "no rights, no military duties."
After October, 1940, when the pressure on the Bund became so great, and long after he became a citizen, his own unit met as the "Astoria Sport and Social Club."
At the 1940 Convention, Weiss made the following speech: "If you wait six or eight months it naturally gets to be too much for the people, but if the unit leader knows that he has to have his money in on time and gets after these people for the money or sends O.D. men after those who did not come to a meeting, he will get his money together even if it does require some efforts on the part of his members. At least in that way we will not lose those members who are in arrears and will get our dollar regularly. Those who do not have the same courage as before or those who cannot take a chance on being seen with us could pay their dollar anyhow and help us in that way. I would also like to suggest that we find more sympathizers to whom we can say: `You ought to be able to spare a dollar for our cause. We will come and get the money from you. When *855 times are better you can be seen with us again and later you can say, "I helped along even in those times."'"
In his report to the members of his unit as to what occurred at that Convention he made the following remarks:
"The Bund has created ways and means to give each and every member as well as its adherents the opportunity to be confederates in this life struggle of Germanhood, even if public participation is impossible for any reason whatsoever.
"The Local Unit is convinced that Germanhood's true fighters are being sifted out at the present time and it is resolved to exclude all those who cannot be moved to collaboration."
Weiss conceived the ultimate purpose of the Bund to be to organize the German-American element into a militant political bloc. His theory was that this bloc was to affiliate with other groups including the White Russians, Italian Fascists, and followers of Father Coughlin so that if they could successfully control a national election it would then be simple to adopt the National Socialistic form of government in the United States, patterned after the National Socialistic form of government in Germany. He was ambitious to say the least, but there can be no doubt from the evidence submitted that he thought very little of Americanism.
Weiss obtained his citizenship in fraud. He was not attached to the principles of the Constitution at the time he took his oath of allegiance, and this defendant should be stripped of his citizenship and Certificate of Naturalization No. 4269930 should be canceled and a decree made and entered to that effect.

Carl Bregler
The Government's theory for cancellation in this case is similar to that of the others. When this defendant's case was called preparatory to trying the general issue, the defendant indicated that he wanted to say something to the Court. He offered to relinquish his citizenship on the ground that he could not believe in the Justice Department of this Administration. The Government was willing to accept the offer made by this defendant provided he admitted that the allegations in the Government's complaint were true. This the defendant was unwilling to do. The defendant stated that the facts claimed by the Government were not true. The defendant was directed to obtain his Certificate of Naturalization and that at a later date the Court would then take up the question of the offer of surrender of citizenship by the defendant. (S.M. 18-21.)
Later, during the trial, this defendant offered again to surrender his citizenship and consider himself a German National. When he was asked if he admitted the allegations of the Government's complaint he again stated that they were not true but that he had no further interest in his certificate of naturalization. The Government refused to consent to the surrender unless he admitted that the allegations in the complaint were true. The defendant insisted that the allegations were not true, and I thereupon ordered the case tried. (S.M. 245-247.)
After the first colloquy between the defendant and the Court, he pleaded illness and stated that because of his ailment he could not attend the trial during the submission of the evidence as to the general issue of the un-Americanism of the Bund. There was some doubt as to whether he could be in court every day or not, and rather than subject him to the ordeal of a trial I appointed Edwin A. Livingston to represent him upon the trial of this general issue, with the express reservation that upon the trial of his individual case he should attend each day and take part in the proceedings. He was, therefore, present throughout the trial of his individual issue.

Facts
This defendant was born in Germany and arrived in the United States on October 22, 1923. He filed his declaration of intention in January, 1924, and was admitted to citizenship in the Southern District of New York on February 17, 1930. Certificate of Naturalization No. 3224599 was issued to him.
Before he emigrated to this country, Bregler was a member of the Socialist Party in Germany. He was cognizant of the racial supremacy theory of the Bund. This theory was an outgrowth of the theory of racial supremacy of the Nordic, the German which was developed by Wagner and Stewart Chamberlain. He was acquainted with the doctrine that none but members of the nation could be citizens of the State and that no Jew could be a member of the nation. This concept was made the basis of German Citizenship Law of September 15, 1935. The German-American Bund followed *856 out this pattern by inserting in its application that all applicants must state that they were free from Jewish blood. He was acquainted with and accepted this doctrine. The application blank signed by this defendant contained a reference to the leadership principle, and he testified that he knew when he joined the Bund he was supposed to look up to the leader, whoever he was of the German people. He was a disciple of the principle that one German in the United States should be the leader of all the Germans, and he desired every German in the United States to become a member of the German-American Bund.
He accepted and abided by this leadership principle and knew that it was one of the fundamental theories of the organization of which he was a member.
He became treasurer of the Lindenhurst Unit of the Bund in 1938 and funds were deposited in the First National Bank of Lindenhurst for the account of Efdende. This was the phonetic spelling of the Friends of the New Germany, the predecessor of the German-American Bund. He collected dues from members, kept the membership dues book, and sent some of the dues to the National Headquarters of the Bund located in New York City.
Bregler became leader of the Lindenhurst Unit and he continued in that capacity until the Bund was dissolved.
All that has been said by me with respect to the manner in which the other units were conducted is equally applicable to the manner in which this defendant conducted the Lindenhurst Unit, to wit, the swastika flag, the Nazi national anthem, the Horst Wessel song, and the salute given with outstretched hand. Meetings of this unit were held in Hirsch's Washington Hotel located in Lindenhurst.
The official newspaper of the German-American Bund was available to the members, and copies of "Hitler is Right" and "Germany, America's Friend in Need" were received from National Headquarters and distributed, and he kept these writings in his own home. After the Bund was dissolved he burned them.
He attended Amtswalter meetings at the New York Headquarters where he discussed the financial affairs with the national secretary of the Bund. He received different notices and papers from National Headquarters as to what was going on generally in Bund affairs which he made known to members of his Lindenhurst Unit. The O.D. was active in the Lindenhurst Unit, and the arm bands were received from National Headquarters in New York City and for these bands he made payment to National Headquarters. While he denied that he was a member of the O.D., there is ample proof to sustain the findings that he wore this uniform and was a member of the O.D.
The Bund's opposition to the Selective Service and Training Act passed on September 16, 1940, resulted in Bund Command No. 37. Section 8(i) of the Act reads: "It is the express policy of the Congress that whenever a vacancy is caused in the employment rolls of any business or industry by reason of induction into the service of the United States of an employee pursuant to the provisions of this Act, such vacancy shall not be filled by any person who is a member of the Communist Party or the German-American Bund."
Bregler made known the contents of Bund Command No. 37 to the members of his unit and adopted it for himself. He admitted that he had all of the Bund Commands No. 1 through No. 50, and these Commands were made known to his unit members.
In a letter to National Headquarters he promised to carry out promptly Bund Command No. 50, which was issued after we were at war with Germany, indicative that Bregler was willing to carry out the idea of the National Socialist Movement after the leader Kunze had fled the country and after we had entered war with Germany. One of the clauses in that Command stated as follows: "Faith in our cause, faith in the justice of our determination is the expression of that strength placed in us as German people by providencewe expressed our will to follow this godly command when we spoke: `Blood is Sacred.'"
This was a vicious Command as it taught the so-called blood philosophy that anyone of German blood, regardless of nationality, will remain a German as long as he shall live, and is bound by the ties of blood to remain such regardless of citizenship; that blood is thicker than citizenship papers. It also expressed to the Germans the fundamental principle that a German is bound in allegiance to Germany, regardless of citizenship, and that his first loyalty is to Germany. Bregler freely adopted and preached this doctrine.
*857 Bregler was in favor of the Hitler regime and characterized it was one hundred percent all right. He believed that citizenship gave him the right to freedom of speech and that possession of American citizenship papers granted to him a license to praise National Socialism and characterize Hitler as the savior of Germany. In his estimation, Hitler was running Germany the way the whole world was to be run and he was of the opinion that in ten years we would all be Nazis. He testified that if he had to go to Germany to shoot his relatives right after he took his oath of allegiance he would not do such an act. When he was asked why he did not go back to Germany he made the following reply: "Why should I go back to Germany? I am better off here. I am more useful." This leads to the conclusion that he was using his American citizenship to foster the interests of Nazism in America, and in time of strife or war between this country and Germany it never was his intention to take up arms against the German Reich.
He believed and was proud of the fact that the German army was in every way superior to any other army, that it was invincible; and he was in hearty favor of the German "blitzkrieg" in 1939-1940. That his fidelity and allegiance was entirely with Germany is borne out by the evidence and his willingness to surrender his American citizenship and consider himself a German National. This defendant's Certificate of Naturalization No. 3224599 should, therefore, be canceled and a decree to that effect entered.

Karl Flick
The complaint against this defendant is similar in nature to the others and his case was tried on the same theory as the other cases. At the trial of both the general issue of the un-Americanism of the Bund and as to the specific issue against him individually, he had no attorney and represented himself.

Facts
Flick was born in Germany in 1901 and was married in Germany in 1927. His father was a member of the left wing Socialist Party in Germany and he belonged to that party before he left Germany. He emigrated to the United States on January 10, 1928. He declared his intention to become a citizen on March 30, 1932, in the Eastern District of New York, and filed his petition for citizenship on April 29, 1935. He was naturalized on August 6, 1935, Certificate of Naturalization No. 3897985 being issued to him.
In the spring of 1934, he attended several meetings of the Friends of New Germany in the vicinity of Ridgewood, Brooklyn, and he joined this organization in May or June, 1934. Prior to his naturalization on August 6, 1935, and after he declared his intention to become a citizen, on March 30, 1932, he became a member of the O.D. and wore this uniform at least once a month. The O.D. was drilled by former German army officers. The O.D. members were ruled by a group of eleven commandments published in pamphlet form and some of them are as follows:
"No. 1: I will never forget that I am of German descent.
"No. 3: I will be a true and devoted comrade and will personally answer with my life for my comrades.
"No. 5: I will devote my entire strength to the promotion of the Bund's interests.
"No. 9: I will preserve obedience and discipline so as to lighten the leadership of my superior comrades.
"No. 11: I will constantly keep these points before my eyes and through this spirit help to mold a Bund of comrades which no power of man can destroy."
He was acquainted with and subscribed to these commands. At the O.D. meetings, the swastika flag was on display, pictures of Horst Wessel, and at one time the old German Imperial flag. The book stand contained German propaganda books and newspapers. He subscribed to and read the German newspaper, the Deutscher Weckruf and Beobachter, and knew the book "Mein Kampf" could be purchased. He instructed the members of the O.D. to purchase this propaganda material. "Sieg Heil" was given and the Horst Wessel sung at the end of all of the meetings. He directed the singing of the songs in German. The Nazi aspect of these songs is revealed by a recital of some of the words from the O.D. recruiting song, as follows:
"Germanhood rests in sleep, let us be awakeners,
We follow our Fuehrer
No compulsion holds us together, voluntarily are we there,
In the battle for our homelandand for America."
*858 Some of these songs were copied from the official N.S.D.A.P. song book.
Flick became O.D. leader in September or October, 1936. He was a firm disciplinarian and pursued members who resigned. His O.D. unit would protect meetings and would carry out anyone who objected. He attended the Madison Square Garden on the occasion of the George Washington Celebration on February 22, 1939, in his O.D. uniform. In a talk on the life of Horst Wessel, he pointed out that it should be the ambition of all Bundists to emulate Wessel's shining example. He became acting district O.D. leader and was energetic in this leadership. He heard speeches at Bund meetings, was active in the activities of the Bund and knew that the Bund stood for the leadership principle. He recognized this principle in accordance with which the Bund was directed. He testified that he knew the aims and purposes of the Bund before he became a citizen on August 6, 1935. He did not reveal his affiliation with the Bund or the Friends of New Germany at the time he became a citizen. He understood and subscribed to the Bund teachings of "One Reich, One Volkdom, One Fuehrer."
Flick's state of mind can be best described by excerpts from a statement to the Federal Bureau of Investigation as follows:
"I wish to describe my sympathies in the present way between the United States and Germany as follows:
"If I had my way the war would be over right now.
"But, when I recall when I swore allegiance to the United States I understood that I could be called upon to defend the United States; however I do not consider that Hitler or the German Army or Navy are a danger to the United States and I do not feel that I obliged myself when I became a U. S. citizen to go to Germany to fight for the United States."
He testified that he would fight on behalf of the United States against any other country except Germany, and he admitted freely that he had such a reservation at the time he took his oath. He further testified that if anybody had asked him specifically at the time he was sworn in as a citizen whether or not he would fight Germany, he would have replied in the negative. He would not put on a parachute and land in Germany and shoot Germans in trenches.
Flick heard all of the Bund Commands read and subscribed to them. He attended the 1937, 1938, and 1939 Conventions as a delegate. He contributed to and signed the Golden Book which was presented to Adolf Hitler. He attended meetings at the different camps and was photographed at these camps leading O.D. marching groups.
A witness called on behalf of the Government testified that the defendant showed him a series of pictures outlining the coast line of Long Island Sound from Montauk Point to Fire Island. A witness for the Government testified that in 1934 and 1935 Flick stated that he was in the United States only because he had a duty to perform here and when that duty was completed he and his wife were going back to Germany and raise a family. He had in his pocket a wallet, one side of which contained a picture of Hitler and on the other side there was a card for National Socialism. A witness testified that Flick described to him a submarine that would come over to this country, anchor off the coast and send an airplane from the submarine to bomb New York and Washington.
In this defendant's case, the two witnesses who swore that they had known the defendant for five years prior to his taking his oath of allegiance testified that they had only known the defendant for three years, falling short of the required statutory period of five years.
In the latest utterance by the Supreme Court, in Baumgartner v. United States, 64 S.Ct. 1240, 1245, the Court said as follows: "Non-fulfilment of specific conditions, like time of residence or the required number of supporting witnesses, are easily established, and when established leave no room for discretion because Congress has left no area of discretion. * * *"
This defendant's Certificate of Naturalization No. 3897985 must, therefore, be revoked because he did not sincerely or honestly take his oath of allegiance. He obtained his citizenship illegally and through fraud and, as the witnesses did not know him for the required statutory period of five years, his citizenship must consequently be revoked, and a decree entered accordingly.

Willy Seckel
This defendant is now in Germany. Process was served upon him by publication. *859 He was not present at either the trial of the Bund issue or his own.
An inquest was taken and the proof amply sustains the Government's contention that this defendant's certificate of naturalization should be revoked. His activities in the Bund were sufficient to make a finding to this effect.
There was further testimony adduced that a witness who testified that he knew this defendant for five years prior to the date of the defendant's petition for naturalization, in fact, only knew him for two and one-half years. Under the Baumgartner decision, this would be sufficient to revoke his certificate of naturalization.
I find, therefore, that this defendant's certificate of naturalization was obtained illegally and in fraud because of his Bund activities and because his witness did not know him for the required statutory period of five years. I, therefore, direct that his Certificate of Naturalization No. 4262990 be canceled.
Submit findings of fact and conclusions of law.

Carl Nicolay
This defendant is now in Germany as an official of importance in Hitler's Government. Process was served upon him by publication. He was not present at either the trial of the Bund issue or his own.
An inquest was taken and the proof amply sustains the Government's contention that his certificate of naturalization was obtained illegally and fraudulently due to his activity in the Bund.
It appeared in this defendant's case that Bolton, a witness to the defendant's petition for naturalization, testified that he knew the defendant less than two years prior to his petition for naturalization. This in itself would be sufficient to warrant the revocation of this defendant's citizenship.
I find, therefore, that this defendant's certificate of naturalization No. 1458033 should be revoked because he obtained his certificate illegally and in fraud due to his activities in the Bund and his witness not having known him for the required statutory period of five years.
Submit findings of fact and conclusions of law.
After completing the writing of this decision, the United States Supreme Court, on June 12, 1944, handed down its decision in the case of Baumgartner v. United States, supra. An interpretation of that decision seems to be necessary. As was aptly and truly said in that decision: "As is true of the determination of all issues of falsity and fraud, the case depends on its own particular facts."
The opinion seems to stress the importance of "`clear, unequivocal, and convincing' proof." It was the view of that Court that the evidence did not measure up to the standard of proof which must be applied to a given case. My interpretation, therefore, of that decision is that a given case rests upon the particular facts at issue.
I am thoroughly convinced that the proof in all of the cases before me far outweighs the evidence in the Baumgartner case.
I am further convinced that the Baumgartner case left the door open for a decision in favor of revocation where the proof amply supports an order of revocation. Pertinent to that conclusion is the language used in that opinion which I deem necessary to quote: "In short, the weakness of the proof as to Baumgartner's state of mind at the time he took the oath of allegiance can be removed, if at all, only by a presumption that disqualifying views expressed after naturalization were accurate representations of his views when he took the oath. The logical validity of such a presumption is at best dubious even were the supporting evidence less rhetorical and more conclusive. Baumgartner was certainly not shown to have been a party Nazi, and there is only the statement of one witness that Baumgartner had told him that he was a member of the Bund, to hint even remotely that Baumgartner was associated with any group for the systematic agitation of Nazi views or views hostile to this Government. * * *"
These defendants were all leaders of the German-American Bund, not merely members, and they were actually and devotedly associated with this group for the systematic agitation of Nazi views or views hostile to this Government. Not only did they systematically agitate these views for the benefit of adults, both male and female, but these defendants systematically agitated the acceptance of Nazi views and views hostile to this Government in young children, for throughout the record the evidence indicates clearly that youth groups were formed, both male and female, and the attempt was made, and successfully *860 to a great extent too, in indoctrinating these youths with these views. Indeed, the record indicates, and most convincingly too, that trips were arranged to Europe for these children in order that they might at first-hand see how the youth of Nazi Germany were taught. This, to my mind, was a vicious attempt on their part to finally sway these children in accepting Nazism.
I am firmly of the opinion that if the evidence adduced as to these eight defendants had been the evidence before the Court in the Baumgartner case, the order of the lower court revoking Baumgartner's certificate of naturalization would have been confirmed by the United States Supreme Court.